Chief Judge Mallard
dissenting.
In my opinion, the majority, by its literal and mechanical approach to the statutes in question in this case, has misinterpreted the legislative intent and purpose of G.S. 97-40, as rewritten by the General Assembly in 1965. I think that the terms “brother” and “sister,” as used in the context of G.S. 97-40, were intended in their general and commonly-accepted sense and that no resort to the definitions contained in G.S. 97-2(12) is either required or permitted.
G.S. 97-2 provides, in part:
“When used in this article, unless the context otherwise requires—
* * *
(12) * * * ‘Brother’ and ‘sister’ include stepbrothers and stepsisters . . . but does not include married brothers nor married sisters, unless wholly dependent on the employee. ‘Child,’ ‘grandchild,’ ‘brother,’ and ‘sister’ include only persons who at the time of death of the deceased employee are under eighteen years of age.” (Emphasis added.)
G.S. 97-38, which was discussed in Jones v. Sutton, 8 N.C. App. 302, 174 S.E. 2d 128 (1970), establishes three priorities or methods of payment of compensation in cases under the Act where death proximately results from an accident, that is, for full dependents, partial dependents'and for those who are partial dependents and “next of kin” as defined in G.S. 97-40. Thus, the language of G.S. 97-38 clearly requires the application of the definition of “next of kin” contained in G.S. 97-40 to its own provisions.
G.S. 97-40, prior to being rewritten in 1965, unmistakably excluded any non-d&pendent from receiving compensation — only wholly or partially dependent next of kin could take.
*635In rewriting G.S. 97-40 in 1965, it appears to me that the General Assembly clearly intended to change the former rule that no non-dependent was entitled to any compensation for the death of an employee. G.S. 97-40, as rewritten in 1965 (and applicable in this case), provided in part:
“ . . . (I)f the deceased employee leaves neither whole nor partial dependents, then the compensation . . . shall be . . . paid in a lump sum to the next of kin as herein defined. For purposes of this section and G.S. 97-S8, ‘next of kin’ shall include only child, father, mother, brother or sister of the deceased employee. For all such next of kin who are neither wholly nor partially dependent upon the deceased employee and who take under this section ....
If the deceased employee leaves neither whole dependents, partial dependents, nor next of kin as hereinabove defined, then no compensation shall be due or payable on account of the death of the deceased employee, except that the employer shall pay or cause to be paid the burial expenses of the deceased employee not exceeding five hundred dollars ($500.00) to the person or persons entitled thereto.” (Emphasis added.)
In the statute it is stated that “next of kin” as defined in G.S. 97-40, who a/re neither wholly nor partially dependent upon the deceased employee, may now take. (This statute was again amended in 1971 to specifically include adult brothers and sisters.)
It appears to me that the statute was rewritten in 1965 to permit payment of compensation to non-dependent “next of kin,” including brothers and sisters of the deceased employee, should such employee not be survived by any dependents. Therefore,. the definitions contained in G.S. 97-2(12), which are obviously designed to provide arbitrary tests for dependency, are not pertinent to the correct construction of this portion of G.S. 97-40, and an application of them only serves to subvert of thwart the legislative intent. Inasmuch as dependency is no longer the key to.interpreting this portion of G.S. 97-40, this is a legitimate instance where “the context otherwise requires”; that is, where G.S. 97-2(12) should not be applied. It is also one of those “certain circumstances,” as referred to by the majority, where the context of the statute requires that the terms “brother” and “sister” be given their ordinary meanings *636and not the limited and constricted ones found in G.S. 97-2 (12). The doctrine of pari materia is not applicable here. To hold otherwise is to give to the statute a strained and unintended interpretation.
I do not agree that Horney v. Pool Co., 267 N.C. 521, 148 S.E. 2d 554 (1966), strengthens the majority opinion.
There is no question in the present case but that the plaintiffs are the brothers and sister, as these words are generally used and defined, of the deceased employee. Where the deceased is survived by no actual dependents, G.S. 97-40 no longer requires that the “next of kin,” as therein defined, be dependents in order to receive the benefits payable under the Act. Therefore, the requirement that in order to recover herein, these wow-dependents be under eighteen years of age is not warranted when applied to the provision of G.S. 97-40 as amended in 1965 and prior to the 1971 amendment. I would reverse the decision of the Commission in this case.